Citation Nr: 0021333	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-10 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently rated 
noncompensable.

2.  Evaluation of a right knee disability, currently rated 10 
percent disabling.

3.  Evaluation of status post volar ganglion cyst excision, 
left (minor) wrist, currently rated noncompensable.

4.  Evaluation of status post dislocation of left ring and 
little fingers, minor, currently rated 10 percent disabling.

5.  Evaluation of status post hairline fracture of left 
middle finger, minor, currently rated noncompensable.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for heart disease, to 
include cardiomegaly.

8.  Entitlement to service connection for bilateral heel 
spurs.

9.  Entitlement to service connection for a left thumb 
disability.

10.  Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 22 years of active duty service and 
retired in May 1997.  The DD Form 214's of record indicate 
that he had active service from October 1987 to May 1997, 
with approximately 12 years of prior active service, which 
includes service from June 1961 to November 1964.  The 
appellant's claim form, dated in June 1997, indicates that he 
had active duty service from 1961 to 1964 and from 1981 to 
1997. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

On his VA Form 9 dated in July 1998, the appellant perfected 
his appeal of the issues listed on this decision's title 
page, and asked that the issues pertaining to service 
connection for a right ankle disability, left knee 
disability, parasite infection and gastritis be withdrawn.  
As he has not perfected an appeal of these three issues, and 
indeed, specifically withdrawn the appeal, they are not 
properly before the Board at this time.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 (1999).


FINDINGS OF FACT

1.  Bilateral hearing loss is currently manifested by an 
average pure tone threshold of 29 decibels in the right ear 
and 20 decibels in the left ear.  Discrimination ability is 
96 percent correct in each ear.

2.  The appellant's right knee condition is primarily 
manifested by degenerative changes, range of motion from 0 to 
135 degrees, and pain.

3.  The appellant's status post volar ganglion cyst excision, 
left wrist, results in no limitation of motion or functional 
impairment.

4.  Chronic sinusitis was not shown in service; competent 
evidence linking chronic sinusitis to the one-time 
manifestation of acute sinusitis in service or to any disease 
or injury incurred in service has not been presented.

5.  The claim for service connection for sinusitis is not 
plausible.  

6.  Competent evidence of a current diagnosis of heart 
disease, to include cardiomegaly, has not been presented; the 
claim for service connection is not plausible.

7.  Bilateral heel spurs were first manifested in service.

8.  A left thumb condition pre-existed service and was not 
aggravated in service.

9.  Bilateral tinnitus was first manifested in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 6100 (1999).

2.  A right knee disability is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5010, 5017, 5257, 5260, 
5261 (1999).

3.  Status post volar ganglion cyst excision, left wrist, is 
no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45 Diagnostic Codes 5215, 
5328, 7804 (1999).

4.  The claim for service connection for sinusitis is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for heart disease, to 
include cardiomegaly, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  Bilateral heel spurs were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

7.  The claim for service connection for a left thumb 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

8.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings
 
The appellant has presented well-grounded claims for 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  By means of a 
July 1997 rating decision, he was awarded service connection 
for (1) a left wrist condition, rated noncompensable; (2) 
bilateral hearing loss, rated noncompensable; (3) right knee 
condition, rated 10 percent disabling; (4) left ring and 
little finger condition, rated 10 percent disabling; and (5) 
left middle finger condition, rated noncompensable.  He has 
appealed that decision.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issues as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions being addressed have not 
significantly changed and uniform ratings are appropriate in 
this case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

I.  Bilateral hearing loss

According to a September 1998 audiological examination 
report, the appellant's bilateral hearing loss is currently 
manifested by an average pure tone threshold of 29 decibels 
in the right ear and 20 decibels in the left ear.  
Discrimination ability is 96 percent correct in each ear.    

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110 (West 
1991).  However, here, the changes made were not substantive 
in regard to the facts in this case, and thus neither is more 
favorable to the appellant's claim.

The September 1998 VA audiological evaluation results 
revealed a numeric score of I in each ear.  This warrants a 
noncompensable evaluation under DC 6100. The preponderance of 
the evidence is against the claim for a compensable 
evaluation for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved, and the claim should be denied.  

II.  Right knee

The appellant's right knee disability may be evaluated under 
the criteria set forth under DC 5010, 5017, 5257, 5260, and 
5261.  Under DC 5010, arthritis, established by x-ray 
findings, is to be rated under the appropriate diagnostic 
code for the specific joint involved.  When, however, the 
limitation of motion is noncompensable under the applicable 
diagnostic code, a 10 percent rating is for application for 
each major joint involved.  The knee is a major joint.  
38 C.F.R. § 4.45 (1999).  Under DC 5017, a 20 percent rating 
is granted for gout with one or two exacerbations a year in a 
well-established diagnosis.  Under DC 5257, a 10 percent 
rating is granted for recurrent subluxation or lateral 
instability when the disability is slight; a 20 percent 
rating is granted when the disability is moderate.  Under DC 
5260, a compensable rating is granted when there is flexion 
limited to 45 degrees or less.  Under DC 5261, a compensable 
evaluation is granted when there is extension limited to 10 
degrees or more.  

The medical evidence of record includes a report of a VA 
examination, dated in September 1998, which indicates that 
the appellant reported a long history of gout attacks in his 
right knee.  He was not having any mechanical symptoms, but 
did have occasional flare-ups of the gout which were relieved 
with medications.  He was chronically on Percocet for his 
right knee.  Examination showed that he had full extension to 
approximately 135 degrees of flexion with no significant 
stress.  There was some very mild swelling noted.  There was 
no varus, valgus, or anterior, posterior instability.  X-rays 
showed mild degenerative changes and evidence of 
calcification of his menisci in both medial and lateral 
compartments.  The impression was right knee pain with 
history of gout, currently with chronic pain, being treated 
with Percocet.  

In the case at hand, the Board finds that the preponderance 
of the evidence is against an evaluation higher than 10 
percent.  The September 1998 VA examination indicates that 
the appellant's range of motion does not entitle him to a 
compensable rating under DC 5260 and 5261 as he had full 
extension and 135 degrees of flexion.  He had no instability; 
therefore, a compensable rating under DC 5257 cannot be 
awarded.  A rating under DC 5017 is not warranted because the 
Board does not find a well-established diagnosis of gout in 
this case.  The 1998 VA examiner noted a history of gout, but 
did not provide a current diagnosis of gout.  Service medical 
records also fail to provide a well-established diagnosis of 
gout.  The Board notes that in June 1994, he  was diagnosed 
with pseudogout and torn meniscus of the right knee.  In July 
1994, his only diagnosis (pertaining to the right knee) was 
torn meniscus.  In December 1996, he was diagnosed with IT 
band syndrome and chondrocalcinosis.  His April 1997 
separation examination also did not diagnose him with gout, 
rather, he was diagnosed with arthritis.  Given the totality 
of the medical evidence, the Board finds that a well-
established diagnosis of gout is not of record and a rating 
under DC 5017 is not warranted.  Thus, a compensable rating 
cannot be awarded under any of the above diagnostic codes 
(5017, 5257, 5260 and 5261).  

The Board notes that the appellant has been diagnosed with 
arthritis of the right knee.  This entitles him to a 10 
percent rating under DC 5010, but no higher, based on 
limitation of motion of the right knee to a noncompensable 
degree due to pain.   The Board has also considered the 
criteria set forth under DeLuca and does not find that a 
rating higher than 10 percent is warranted in this case.  The 
VA examination of record does not report more movement than 
normal (0-135 degrees). The Board does not find evidence of 
weakened movement as range of motion was noted to have been 
accomplished without significant stress.  Lack of weakened 
movement is also evidenced by the fact that he was not having 
any mechanical symptoms.  The lack of any mechanical symptoms 
also indicates that excess fatigability or incoordination are 
not shown.  As for the pain and less movement than normal, 
the Board finds that his 10 percent rating under DC 5010 
accounts for this and adequately compensates him.  The Board 
thus concludes that the preponderance of the evidence is 
against an evaluation higher than 10 percent and that there 
is no doubt to be resolved.    

III.  Left wrist

The appellant's left wrist disability may be evaluated under 
the criteria set forth under DC 5215, 5328, and 7804.  Under 
DC 5215, a maximum rating of 10 percent is allowed (both 
minor and major hand)  for dorsiflexion of less than 15 
degrees, or palmar flexion limited in line with the forearm.  
Under DC 5328, benign neoplasm of the muscle, postoperative, 
are to be rated based on impairment of function, i.e. 
limitation of motion, or scars.  Under DC 7804, a 10 percent 
rating may be awarded for scars that are superficial, tender 
and painful on objective demonstration.  

In this case, a September 1998 VA examination noted that 
approximately three months earlier, the appellant's left 
wrist ganglion cyst had recurred, but that it had since 
resolved.  He was not having any pain in his wrist and had 
full range of motion.  His wrist condition did not limit his 
activities at all.  Based on these medical findings, the 
Board must conclude that a compensable rating cannot be 
awarded under DC 5215 because he has full range of motion.  

With regard to DC 7804, the examiner noted that the scar on 
the appellant's wrist was well-healed and without significant 
tenderness.  The impression noted that he did not have any 
current active problems with the left wrist.  And, again, it 
was noted that he did not have any pain.  Thus, the Board 
finds that the record does not show objective evidence of 
tender and painful scar and that a compensable rating under 
DC 7804 is not warranted.    

In addition, the Board does not find that a compensable 
evaluation may be awarded under the DeLuca principles.  
Again, he was found to have full range of motion, no pain, 
and no limitations on his activities.  Thus, the Board 
concludes that there is no evidence of less or movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  While the record does 
show that he had recurrence of the cyst, this was completely 
resolved in a short time and is not shown to have any impact 
on his functional capabilities.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation and that there is no 
doubt to be resolved.
 
Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307 (1999)) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.304 
(1999).  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity at some later date.  Id.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1999).  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defect, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

I.  Sinusitis

The Board finds that the appellant's claim for service 
connection for sinusitis is not well-grounded.  The 
appellant's service medical records indicate that he was 
treated for acute sinusitis in June 1991; the service medical 
records do not show prior treatment for sinusitis.  There is 
no further inservice treatment for sinusitis either.  In 
fact, a medical examination report, dated in July 1992, and 
his separation examination report, dated in April 1997, 
indicate that he denied having sinusitis.   Dental health 
questionnaires dated in 1992 to 1996 also indicate that he 
denied having sinus problems.  It is noted that in February 
1994, he was seen for sinus/nasal congestion.  However, he 
was diagnosed with viral upper respiratory infection/viral 
syndrome and bronchitis; sinusitis was not diagnosed at that 
time.  The Board notes that post-service medical records show 
that he was diagnosed and treated for sinusitis in November 
1997 and June 1998, and the Board will assume, without 
deciding, that the post-service medical records indicate that 
he has chronic sinusitis.  Nevertheless, the claim remains 
not well-grounded as there is no medical nexus evidence 
between the one-time diagnosis of acute sinusitis in service 
and the current manifestation of chronic sinusitis.  Again, 
the service medical records clearly show that during his 
approximately 22 years of service, he had sinusitis on one 
occasion, and that that was found to be acute.  He 
specifically denied having sinus problems during prior and 
subsequent medical examination/questionnaires.  Given that 
there is no medical nexus evidence, and given that chronic 
sinusitis was not shown in service, the Board finds that the 
claim is not well-grounded.  See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

II.  Heart

The Board finds that the appellant's claim for service 
connection for heart disease, to include borderline 
cardiomegaly, is not well-grounded.  The Board notes that his 
service medical records include an October 1994 chest x-ray 
which indicates that his cardiac silhouette was enlarged, 
though it may have been secondary to some rotation of the 
heart.  The impression was question of borderline 
cardiomegaly and further work-up was recommended.  However, 
subsequent medical records do not confirm the presence of any 
form of heart disease.  While there was an electrocardiogram 
in April 1997 which showed some abnormalities, the 
appellant's subsequent separation examination report, also 
dated in April 1997, indicates that no heart disease was 
diagnosed.  Post-service medical records include a report of 
a VA examination, dated in December 1998, which indicates 
that after examination and various diagnostic testing, to 
include chest x-ray and electrocardiogram, heart disease was 
not diagnosed.  The impression was (1) no evidence of heart 
disease by stress EKG, and (2) stress gastrointestinal 
disorder secondary to stress.  Given that the inservice x-
ray, while raising a question of possible cardiomegaly, did 
not diagnose this, and given that subsequent medical records 
do not diagnose any heart disease, the Board finds that the 
claim is not well-grounded.   See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 
   

III.  Bilateral heel spurs

The Board finds that entitlement to service connection for 
bilateral heel spurs is warranted.  The appellant's service 
medical records clearly show that he was diagnosed with 
bilateral heel spurs in service.  He was treated for right 
heel spur syndrome in 1994.  He reported bilateral heel spurs 
in February 1997.  His separation examination report, dated 
in April 1997, noted a diagnosis of bilateral heel spurs.  
Post-service medical records indicate that he was again 
diagnosed with bilateral heel spurs during a VA examination 
in September 1998.  He himself has reported that he has had 
this condition chronically since service, and has self-
treated.  Given this evidence, the Board must conclude that 
bilateral heel spurs were first manifested in service and 
that service connection must be granted.  

IV.  Left Thumb

The appellant's service medical records indicate that at the 
age of 30, he had a left thumb injury and had to have his 
thumb sewed on at the Murphy Medical Center in Warsaw, 
Indiana.  As his date of birth is in 1943, the Board 
concludes that the injury occurred around 1973; he was not on 
active duty service at this time.  The appellant does not 
deny that this injury occurred prior to service (second 
period of service - while on inactive service).  He contends 
that his other service connected left hand injuries have 
aggravated his left thumb condition by placing extra demand 
on an already injured part.  He can no longer grip or hold 
items in his left hand.  The thumb will not hold and this, 
combined with his service-connected left hand disabilities 
make his left hand almost useless.  

The service medical records simply document this pre-service 
injury to the left thumb.  There is no indication in the 
service medical records that the left thumb injury was 
aggravated in service.  A medical examination report dated in 
June 1986 notes that he had a slight deformity on the left 
thumb, but no functional problems.  A May 1987 examination 
report indicates that he had fracture of the left thumb, 
"NCD" (not considered disabling).  In October 1996, he fell 
and sustained a hairline fracture of the left long finger 
proximal phalanx and PIP joint dorsal dislocation of the left 
ring and small fingers.  There is no indication in the 
service medical records that the thumb was reinjured or 
aggravated at that time or at any other time.  His April 1997 
separation examination report again noted that he had had a 
left thumb injury when he was 30 years of age.  

Post-service medical records include report of a VA 
examination, dated in September 1998, which indicates that 
the appellant had a fixed deformity of the left thumb and 
limited motion.  His grip strength was markedly limited in 
the left hand secondary to his long, ring, and small finger 
contractures, as well as his left thumb injury.  The 
impression was history of nonservice connected left thumb 
injury, which, together with his service connected 
disabilities of the left small, ring, and middle fingers, 
severely limited his ability to utilize his left hand.  

The Board finds that the claim for service connection for a 
left thumb disability is not well-grounded.  First, the Board 
finds that the presumption of soundness has been rebutted.  
The appellant's service medical records indicate that he 
sustained an injury to his left thumb at the age of 30 
(around 1973), at which time he was not on active duty 
service.  Examination reports (for the Reserves) dated in 
June 1975, December 1976, December 1979, and June 1980, as 
well as examinations conducted after he began his second 
period of active duty service, report this injury at age 30.  
The appellant himself does not contend that this occurred 
during active duty service; rather, he claims that it was 
aggravated by inservice injuries.  The Board thus concludes 
that the presumption of soundness is rebutted by clear and 
unmistakable evidence.  

As previously explained, there is no indication in the 
service medical records that the left thumb injury underwent 
any increase.  No treatment, injury, or any other indication 
of increase is shown in the service medical records.  The 
post-service medical records do not show that the left thumb 
has been aggravated by his other service-connected 
disabilities.  Rather, it is only shown that the left thumb, 
combined with other left hand disabilities, functionally 
impair him.  As there is no medical evidence of record that 
shows increase or aggravation of the left thumb disability in 
service or as a result of the service-connected left hand 
injuries, the claim is not well-grounded.  See Martinez v. 
Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
  
V.  Tinnitus  

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The Board notes that approximately one month after his 
separation from service, the appellant filed a claim for 
service connection for "bilateral hearing loss with constant 
ringing of the ears from flight deck caused from acoustic[] 
tra[u]ma from flight line deck and flight line duty."  His 
DD Form 214 for the period from 1961 to 1964 indicates that 
he was an aviation ordnance.  While his service medical 
records do not indicate that he specifically reported 
tinnitus, he did report ear problems and hearing loss, and 
hearing loss was shown in service.  A September 1998 VA 
examination indicates that he reported noise exposure in 
service and gradual onset of tinnitus many years ago.  While 
the examiner did not diagnose tinnitus, a diagnosis of 
tinnitus is made purely based on subjective complaints, and 
in this case, the examiner does not dispute such subjective 
complaints.  Given that the appellant's DD Form 214 does 
support his assertion of noise exposure in service (aviation 
ordnance), the fact that he reported hearing/ear trouble in 
service, and that immediately after separation from service, 
he filed his claim for hearing loss, associating the ringing 
of the ears with the hearing loss, the Board concludes that 
his assertion that tinnitus began in service is completely 
credible and supported by the evidence and that service 
connection should be granted.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation higher than 10 percent for a 
right knee disability is denied.

Entitlement to a compensable evaluation for status post volar 
ganglion cyst excision, left wrist, is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for heart disease, to 
include cardiomegaly, is denied.

Entitlement to service connection for bilateral heel spurs is 
granted.  

Entitlement to service connection for a left thumb disability 
is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

The VA examination of record does not provide the necessary 
information to determine the degree of the appellant's 
disability of the fingers.  The rating criteria state that a 
determination as to whether there is favorable or unfavorable 
ankylosis will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cm) of the median transverse 
fold of the palm.  Limitation of less than 1 inch (2.5 cm) in 
either direction is not considered disabling.  The Board is 
unable to determine, based on the degrees expressed by the 
examiner, whether or not motion in the little and ring 
fingers is possible to 2 inches of the median transverse fold 
of the palm.  Thus, it is requested that another VA 
examination be scheduled to provide the Board with this 
information.  The Board also requests that the examiner 
specifically state whether the limitation of motion in the 
middle finger (or the little and ring fingers) is less than 1 
inch (2.5 cm) in either direction.  Once this has been 
accomplished, the RO should readjudicate the claim on appeal.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, following the proper appellate 
procedures, the claim should be returned to the Board. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

